DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
Regarding claim 1, the closest prior art references, Akiyama ‘912 (US 20190219912 A1), Akiyama ‘305 (US 20190124305 A1) and Chen (US 20170219775 A1), do not teach, by themselves or in combination with one another, “[a] light source device, comprising: a plurality of laser modules including a first laser module and a second laser module, each laser module including at least one first laser diode configured to emit a first laser beam and at least one second laser diode configured to emit a second laser beam, said second laser beam having a wavelength which is longer than a wavelength of the first laser beam; and a beam combiner including a first dichroic mirror region configured to transmit the first laser beam going out from the first laser module, and to reflect the second laser beam going out from the second laser module, and a second dichroic mirror region configured to transmit the second laser beam going out from the first laser module, and to reflect the first laser beam going out from the second laser 
Claims 1-7 and 10-13 depend, directly or indirectly, on claim 1; hence they are also allowed.

Regarding claim 8, the closest prior art references, Akiyama ‘912 (US 20190219912 A1), Akiyama ‘305 (US 20190124305 A1) and Chen (US 20170219775 A1), do not teach, by themselves or in combination with one another, “[a] light source device, comprising: a first laser module, a second laser module, and a third laser module, each including at least one first laser diode configured to emit a first laser beam having a wavelength λ1 and being linearly-polarized along a first direction, and at least one second laser diode configured to emit a second laser beam having a wavelength λ2 which is longer than the wavelength λ1 and being linearly-polarized along the first direction or along a second direction which is orthogonal to the first direction; said light source device further comprising a beam combiner disposed between the third laser module and the second laser module and configured to combine the first laser beam and the second laser beam emitted from each of the first laser module, the second laser module, and the third laser module, the beam combiner including a first optical film including a first dichroic film 
Claims 8, 9 and 14-17 depend, directly or indirectly, on claim 8; hence they are also allowed.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882